Staples, J.,
dissented.
The decree was as follows:
The court is of opinion that the sale of land in the proceedings mentioned to the appellant, William A. J. Finney, was for purchase money payable in Confederate currency; *56that a part of the said purchase money—to-wit, five thousand dollars—was duly paid hy him; that the balance of the said purchase money—to-wit, eight thousand six hundred and eighty dollars in Confederate currency—yet remains due and unpaid by him; that the said balance should be scaled at the value of such currency at the date of said sale—to-wit, the 27th day of November, 1863; that the said Finney and the land purchased by him as aforesaid are liable for the payment of the said balance, with legal interest thereon from the 27th day of May, 1864, until payment, but for nothing more on account of said purchase money; and that upon the payment of which said balance and interest, the title of the said George Edwards or his heirs-to the said land purchased by the said Finney ought to be-released to him and his assigns. Therefore, it is decreed and ordered that so much of the decree appealed from in this case as is inconsistent with anything hereinbefore mentioned, be reversed and annulled, and the residue thereof, so far as the said Finney is concerned, be affirmed; that this cause be remanded to the said circuit court for further proceedings to be had therein in conformity with this decree, and in pursuance of the rights of the parties respectively, or any of them; and that the appellant recover against the appellees—George H. Edwards, N.. E. Edwards, C. M. Edwards, William F. Edwards, H. P. Edwards, C. A. Edwards, David Crider, William Crider,. Christopher Davis, D. C. Edwards, and J. H. Eeynolds—his. costs by him expended in the prosecution of his appeal aforesaid here. Which is ordered to be certified to the: said circuit court.
Decree reversed as to Finney.